  USDC IN/ND case 3:17-cv-00361-PPS document 62 filed 05/18/20 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

OMEGA RV, LLC                                )
                                             )
                     Plaintiff,              )       No. 3:17-cv-361
                                             )
       v.                                    )
                                             )
THE RV FACTORY, LLC, and                     )
CLAUDE DONATI,                               )
                                             )
                     Defendants.             )

                                         ORDER
       Defendants filed a notice of settlement on January 28, 2019. [DE 52.] Following

several status reports and extensions for filing dismissal papers, on September 30, 2019,

I ordered the parties to file a notice of stipulation of dismissal by December 29, 2019.

[DE 60.] No such stipulation of dismissal was ever filed.

       On April 15, 2020, I ordered Plaintiff Omega RV, LLC to file a Stipulation of

Dismissal within 30 days, or otherwise apprise the Court of the status of this case and I

warned Omega if it failed to do so, the matter would be dismissed for failure to

prosecute. [DE 61.] Omega failed to file a stipulation of dismissal or any response to

my order.

       Consequently, this matter is DISMISSED pursuant to Federal Rule of Civil

Procedure 41(b).

       SO ORDERED on May 18, 2020.
                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT
